DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 03/22/2019 has been considered by Examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 9 and 18 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 9 and 18 are both dependent from claim 1 and contain the same limitations.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 7-11, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sato (US 2002/0196220 A1) in view of Tanaka et al (US 2002/0149576 A1).

Claim 1, Sato (Fig. 1, 19, 21A-21C, and 33A-33B) discloses a pixel unit (10; Fig. 10; wherein figure shows a display panel which comprises a plurality of pixels) comprising a plurality of sub-pixels (40A-40F; Fig. 19) adjacently arranged in sequence (Fig. 19; wherein figure shows pixels ranged in a sequence), a liquid crystal layer (12; Fig. 1; Paragraph [0101]) and a backlight module (20; Fig. 1; Paragraph [0104]), wherein the plurality of sub-pixels (Paragraph [0274]; Fig. 33A) are configured to alternately display different colors in time sequence (R, G, B; Fig. 33A; Paragraph [0274-0275]), and 
wherein the backlight module (20; Fig. 1; Paragraph [0104]) is configured to sequentially emit light of different colors (Fig. 33B; Paragraph [0272]) within one frame period in time sequence (one frame period; Fig. 33B; Paragraph [0273]), the plurality of sub-pixels (40A-40F; Fig. 19; 50A-50F; Fig. 33A) comprise a first sub-pixel (40A; Fig. 
the first pixel (40A; Fig. 19; 50A, 50C, and 50D; Fig. 33A) and the second sub-pixel (40B; Fig. 19; 50B, 50D, and 50F; Fig. 33A) are configured to alternately transmit (Fig. 33A) the light emitted (Fig. 33B) by the backlight module (Fig. 33B; 37; Fig. 190; Fig. 21; Fig. 1) according to the time sequence (Fig. 33; wherein figure shows a time sequence) that the backlight module (Fig. 33B; 37; Fig. 190; Fig. 21; Fig. 1) emits light of different colors (Fig. 33B; wherein figure shows emitting light of different colors), 
drive time (Fig. 11A-11D) of each sub-pixel (Fig. 11C) comprises liquid crystal response time (Ta; Fig. 11C) and backlight display time (Th; Fig. 11D), the liquid crystal layer (12; Fig. 1) is switched between an OFF state (Fig. 2A; Paragraph [0102]) and an ON state (Fig. 2B; Paragraph [0102]) within the liquid crystal response time (Ta; Fig. 11C), and the liquid crystal layer (Fig. 11C) remains the ON state within the backlight display time (Th; Fig. 11C and 11D).
Sato does not expressly disclose an ON response curve and an OFF response curve of the liquid crystal layer are symmetrical, the backlight module is configured to output light in the liquid crystal response time.    
Tanaka (Fig. 1, 3, 7A-7E, and 10A-10E) discloses an ON response curve (Tlc; Fig. 7B; Paragraph [0098]; wherein discloses a response time Tlc) and an OFF response curve (Tlc; Fig. 7B; Paragraph [0098]; wherein discloses a response time Tlc) of the liquid crystal layer (10; Fig. 1) are symmetrical (Fig. 7B; wherein figure 7B shows 
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Sato’s pixel unit by applying a symmetrical response time, as taught by Tanaka, so to use a pixel unit with a symmetrical response time for providing a display capable of improving uniformity of luminance and chroma in a plane and ensuring sufficient brightness without an increase in fabricating cost (Paragraph [0014]).

Claim 10, Sato (Fig. 1, 19, 21A-21C, and 33A-33B) discloses a drive method (Fig. 33A and 33B) for driving a pixel unit (10; Fig. 10; wherein figure shows a display panel which comprises a plurality of pixels) comprising a plurality of sub-pixels (40A-40F; Fig. 19) adjacently arranged in sequence (Fig. 19; wherein figure shows pixels ranged in a sequence), a liquid crystal layer (12; Fig. 1; Paragraph [0101]) and a backlight module (20; Fig. 1; Paragraph [0104]), wherein the plurality of sub-pixels (Paragraph [0274]; Fig. 33A) are configured to alternately display different colors in time sequence (R, G, B; Fig. 33A; Paragraph [0274-0275]), and wherein the plurality of sub-pixels (Paragraph [0274]; Fig. 33A) comprise a first sub-pixel (40A; Fig. 19; 50A; Fig. 33A) and a second sub-pixel (40B; Fig. 19; 50B; Fig. 33A), and the first sub-pixel (40A; Fig. 19; 50A; Fig. 33A) and the second sub-pixel (40B; Fig. 19; 50B; Fig. 33A) are configured to alternately display different colors (Fig. 33A), 
the drive method (Fig. 33A and 33B) comprising: 

wherein controlling (36; Fig. 19) plurality of sub-pixels adjacently (40A-40F; Fig. 19; 50A-50F; Fig. 33A) arranged in sequence in the pixel unit (10; Fig. 19) to alternately display different colors in time sequence (Fig. 33A) comprises: 
controlling (36; Fig. 19) a backlight module (37; Fig. 19) to sequentially emit light of different colors (Fig. 33B) within one frame period in time sequence (one frame period; Fig. 33B); and 
controlling (36, 34, and 35; Fig. 19) the first pixel (40A; Fig. 19; 50A, 50C, and 50D; Fig. 33A) and the second sub-pixel (40B; Fig. 19; 50B, 50D, and 50F; Fig. 33A) to alternately transmit (Fig. 33A) the light emitted (Fig. 33B) by the backlight module (Fig. 33B; 37; Fig. 190; Fig. 21; Fig. 1) according to the time sequence (Fig. 33; wherein figure shows a time sequence) that the backlight module (Fig. 33B; 37; Fig. 190; Fig. 21; Fig. 1) emits light of different colors (Fig. 33B; wherein figure shows emitting light of different colors), 
driving each sub-pixel (40A-40F; Fig. 19; 50A-50F; Fig. 33A) in the pixel unit (10; Fig. 19) to alternately transmit light of each color (Fig. 33A) emitted by the backlight module (21; Fig. 1; Fig. 33B);
wherein drive time (Fig. 11A-11D) of each sub-pixel (Fig. 11C) comprises liquid crystal response time (Ta; Fig. 11C) and backlight display time (Th; Fig. 11D), the liquid crystal layer (12; Fig. 1) is switched between an OFF state (Fig. 2A; Paragraph [0102]) and an ON state (Fig. 2B; Paragraph [0102]) within the liquid crystal response time (Ta; 
Sato does not expressly disclose an ON response curve and an OFF response curve of the liquid crystal layer are symmetrical, the backlight module is configured to output light in the liquid crystal response time.    
Tanaka (Fig. 1, 3, 7A-7E, and 10A-10E) discloses an ON response curve (Tlc; Fig. 7B; Paragraph [0098]; wherein discloses a response time Tlc) and an OFF response curve (Tlc; Fig. 7B; Paragraph [0098]; wherein discloses a response time Tlc) of the liquid crystal layer (10; Fig. 1) are symmetrical (Fig. 7B; wherein figure 7B shows a symmetrical response time; Fig. 10B; wherein figure 10B shows a symmetrical response time during temperature θ2), the backlight module (20; Fig. 13) is configured to output light (Tlum; Fig. 7D) in the liquid crystal response time (Tlc; Fig. 7B).      
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Sato’s pixel unit by applying a symmetrical response time, as taught by Tanaka, so to use a pixel unit with a symmetrical response time for providing a display capable of improving uniformity of luminance and chroma in a plane and ensuring sufficient brightness without an increase in fabricating cost (Paragraph [0014]).

Claims 2 and 19, Sato (Fig. 1, 19, 21A-21C, and 33A-33B) discloses wherein within a period of one frame (one frame period; Fig. 33B), the first sub-pixel (50A; Fig. 33A) is configured to display two colors among a red color, a green color and a blue color (R and B; Fig. 33A; Paragraph [0274]), the second sub-pixel (50B; Fig. 33A) is 

Claim 4, Sato (Fig. 1, 19, 21A-21C, and 33A-33B) discloses wherein the backlight module (20; Fig. 1; 37; Fig. 19) further comprises a light source (21; Fig. 1) and a drive circuit (37; Fig. 19); 
the light source (21; Fig. 1) comprises a red light source, a green light source, and a blue light source (Paragraph [0105]); and 
the drive circuit (37; Fig. 19) is configured to acquire a control signal (36; Fig. 19), and drive (37; Fig. 19), based on the control signal (36; Fig. 19), the red light source, the green light source and the blue light source (Paragraph [0105]) to sequentially emit light (Fig. 33B) within the one frame period (one frame period; Fig. 33B).  

Claims 7 and 15, Tanaka (Fig. 1, 3, 7A-7E, and 10A-10E) discloses further comprising: 
a drive circuit (37; Fig. 3), configured to drive the backlight module (21; Fig. 1) such that the backlight module emits (Fig. 4C), within liquid crystal response OFF time of a sub-pixel (Tc; Fig. 4C and 4B), light corresponding to a color of another sub-pixel 
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Sato’s pixel unit by applying a symmetrical response time, as taught by Tanaka, so to use a pixel unit with a symmetrical response time for providing a display capable of improving uniformity of luminance and chroma in a plane and ensuring sufficient brightness without an increase in fabricating cost (Paragraph [0014]).

Claims 8 and 16, Tanaka (Fig. 1, 3, 7A-7E, and 10A-10E) discloses further comprising: 
a brightness compensation module (37; Fig. 3), configured to dynamically regulate (Fig. 7C-7E), based on a transmittance of the pixel unit (Fig. 7B) detected within the liquid crystal response time (Tlc; Fig. 7B), a light emission brightness (Tlum; Fig. 7C-7E) of the backlight module (21; Fig. 1) to reduce a brightness fluctuation (Fig. 7C) caused when different sub-pixels are switched (Fig. 4B).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Sato’s pixel unit by applying a symmetrical response time, as taught by Tanaka, so to use a pixel unit with a symmetrical response time for providing a display capable of improving uniformity of luminance and chroma in a plane and ensuring sufficient brightness without an increase in fabricating cost (Paragraph [0014]).

Claims 9, 17, and 18, Sato (Fig. 1, 19, 21A-21C, and 33A-33B) discloses a display apparatus (Fig. 1 and 19; Paragraph [0002]) comprising the pixel unit (10; Fig. 1 and 19) according to claims 1, 2, and 3 (see rejection to claims above).

Claim 11, Sato (Fig. 1, 19, 21A-21C, and 33A-33B) discloses wherein controlling (36; Fig. 19) a backlight module (37; Fig. 19) to sequentially emit light of different colors (Fig. 33B) within one frame period in time sequence (one frame period; Fig. 33B) comprises: 
controlling (36; Fig. 19) the backlight module (37; Fig. 19) to sequentially emit red light, green light and blue light (Fig. 33B; Paragraph [0272]) within one frame period in time sequence (one frame period; Fig. 33B; Paragraph [0273]).  

Claim 20, Sato (Fig. 1, 19, 21A-21C, and 33A-33B) discloses further comprising a liquid crystal layer (12; Fig. 1; Paragraph [0101]) and a backlight module (20; Fig. 1; Paragraph [0104]); 
wherein the backlight module (20; Fig. 1; Paragraph [0104]) is configured to sequentially emit light of different colors (Fig. 33B; Paragraph [0272]) within one frame period in time sequence (one frame period; Fig. 33B; Paragraph [0273]).  

Response to Arguments
Applicant's arguments filed 01/18/2021 have been fully considered but they are not persuasive.

The Examiner respectfully disagrees with these arguments. Looking at the Applicant’s figure 5 to show the relevant information. Wherein the figure shows sequential backlight emission of red light, green light, blue light, red light, green light, and blue light. The figure further shows the specific control of the first and second sub-pixels with ON and OFF states with response times there between. In light of this the Examiner reads the ON response curve as being generated from applying ON state to the sub-pixel and the OFF response curve be being generated from applying OFF state to the sub-pixel. Because the lack of OFF being applied to the sub-pixel would then not produce an “OFF response” but a gradual decrease in color and would not read on the “symmetrical” response as claimed. 
Therefore looking at the main reference of Sato (US 2002/0196220 A1) teaches in figures 11A-11D. Wherein teaches in a writing period (Ta) the pixels are turned ON and has an ON response time, during the light emission period (Th) the backlight is emitting while the pixels are turned on, and finally during the off writing period (Tc1 and Tc2) has and OFF response time. See Sato Paragraph [0122] which states that falling response is slower than a rising response and therefore needs non-video signal (black) to be applied to increase the response time. In light of this on and off driving as taught by Sato the Examiner pointed to figures 33A and 33B. Wherein the figure 33A shows at least two vertically adjacent sub-pixels in which one sub-pixel (50A) is on during the red light emission period and the second sub-pixel (50B) is off during the red light emission 
With respect to the symmetrical response of ON and OFF, the Examiner pointed to the prior art reference of Tanaka et al (US 2002/0149576 A1) to teach in figures 7A-7E the backlight can be control to turned on and off during the symmetrical response periods. 
The Applicant further argued in the submitted response that the off periods of backlights of Sato does not teach the claimed limitation. 
The Examiner respectfully disagrees with this argument. The claim states “the light emitted by the backlight module according to the time sequence that the backlight module emits light of different colors”. There is no limitation with respect to backlights been always on. But rather the lights are emitted in a time sequence of different color. Therefore the Examiner believes that Sato (US 2002/0196220 A1) teaches in figure 33A the same time sequence of different colors as Applicant’s figure 5. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J SNYDER whose telephone number is (571)270-3460.  The examiner can normally be reached on Monday-Friday 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh D Nguyen can be reached on (571)272-7772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/Adam J Snyder/Primary Examiner, Art Unit 2691                                                                                                                                                                                                        03/23/2021